Exhibit 10.4
Effective as of 2/25/2020




SUMMARY OF ANNUAL NON-MANAGEMENT DIRECTOR COMPENSATION






I. Board Members (Other than the Lead Director)


A. Annual Cash Compensation



Annual Cash Retainer:$125,000Additional Cash Retainer for Chairman of Audit
Committee:$25,000Additional Cash Retainer for Chairs of Compensation
Committee,Nominating and Corporate Governance Committee, Science andTechnology
Committee and Strategy and Finance Committee:$15,000





B.  Equity Compensation


Annual equity grants are made upon the recommendation of the Compensation
Committee.






II. Lead Director


A. Annual Cash Compensation



Annual Cash Retainer:$165,000





B. Equity Compensation



Annual equity grants are made upon the recommendation of the Compensation
Committee.







III.  Travel Expenses



Directors are reimbursed for reasonable out-of-pocket expenses incurred in
attending meetings.




